DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9, in the reply filed on 04/04/2022 is acknowledged.
Claims 10-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected apparatus and product inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber et al. (US 9,431,041 B1).
Regarding claim 1, Schreiber discloses a method for fabricating a piezoelectric transducer (col. 1, lines 16-34), the method comprising: depositing a layer of a piezoelectric material (“PZT material”) on a base (plate or sheet of stainless steel comprising one of the electrodes, 12, 14) using a depositor (figs. 2-4 and 18; col. 5, lines 35-54; col. 6, lines 3-44); and applying an electric field (“DC current, AC current, or AC current with a DC offset”) to the layer of deposited piezoelectric material in defined locations using an electrode (another one of the electrodes, 12, 14) to sinter and pole the deposited piezoelectric material at those defined locations to form a layer of the piezoelectric transducer in a selected shape and with a selected dipole direction (fig. 4; col. 7, lines 4-17).
Regarding claim 5, Schreiber discloses the method according to claim 1, wherein applying an electric field comprises moving the electrode to a selected distance (zero distance, directly upon the piezoelectric) from the layer of a piezoelectric material such that a current of a selected value flows between the electrode and the base (col. 7, lines 4-17).
Regarding claim 7, Schreiber discloses the method according to claim 1, wherein depositing comprises flowing the piezoelectric material in powder form (“micromold powder” or “Stereolithography”) from a reservoir to a spreader configured to move across the base (col. 6, lines 3-44).
Regarding claim 9, Schreiber discloses the method according to claim 1, wherein the electrode has a defined cross-sectional area to produce the sintering and poling over the defined cross-sectional area (figs. 2 and 5-8; col. 5, lines 35-64; col. 7, lines 4-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiber, in view of Stowell et al. (US 2021/0008932 A1).
Regarding claim 6, Schreiber discloses all of the elements of the current invention as detailed above with respect to claim 1. Schreiber, however, does not explicitly disclose that applying an electric field comprises applying the electric field in an atmosphere of an inert gas.
Stowell teaches that it is well known to perform a related method including forming a piezoelectric transducer, and sintering (direct current sintering) using electric current (pars. 0046, 0192, 0317) wherein applying an electric field comprises applying the electric field in an atmosphere of an inert gas (par. 0317).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Schreiber to incorporate the applying the electric field in an atmosphere of an inert gas of Stowell. It is known that piezoelectric devices can be sensitive and reactive to their environment, both during and after manufacture. To have performed the known direct current sintering of Schreiber with the obvious inert gas environment of Stowell would have been a routine consideration at the time, in order to ensure that the piezoelectric material was sintered as intended and avoid deleterious environmental effects. Moreover, there is no indication that any surprising results came from this routine combination, or that any special steps were required to use the inert atmosphere of Stowell with the sintering of Schreiber, which would have been done with a reasonable expectation of success.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiber, in view of Kadotani et al. (US 2006/0205097 A1).
Regarding claim 8, Schreiber discloses all of the elements of the current invention as detailed above with respect to claim 7. Schreiber, however, does not explicitly disclose that the layer of a piezoelectric material has a selected thickness.
Kadotani teaches that it is well known to perform a related method for fabricating a piezoelectric transducer (Title; Abstract), comprising forming a layer of a piezoelectric material which has a selected thickness (pars. 0081, 0103, 0113, 0192).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Schreiber to incorporate the forming the piezoelectric material to a preferred thickness of Kadotani. Though Schreiber is silent as to this feature, the reference discloses that the piezoelectric material is formed in locations and configurations as desired. Accordingly, Kadotani simply serves to demonstrate that the placement of a material such that it has the preferred dimensions, would have been a routine matter at the time of filing and would have required only ordinary skill. There is no need to change the steps of the method of Schreiber except to stop when desired (thickness arrived at), which would have been done by PHOSITA with a reasonable expectation of success. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 2-4, in conjunction with the limitations of claim 1, define over the cited prior art. Schreiber, Stowell and Kadotani do not teach the above method further including iterating the depositing and the applying to build up another layer of the piezoelectric material to provide the piezoelectric transducer having multiple layers of the piezoelectric material in a selected three-dimensional shape of the multiple layers. The method of claim 2 teaches away from the invention of Schreiber which is intentionally left flat, with electrodes formed only on one side, whereas the method of claim 2 is used to manufacture multiple layers of piezoelectric, which are each poled and sintered by electrode, separately from the previously formed layers. The modification of Schreiber would not be compatible with the intended invention of that reference. Stowell and Kadotani do not cure the deficiencies of Schreiber and also do not disclose or teach the limitations shown to be anticipated by Schreiber above, and therefore cannot act in place of Schreiber in a rejection. The additionally cited prior art to Hascoet et al. (EP 2846159 A1), Whinnery (US 2010/0227521 A1), Cheng (CN 104197714 A) and Dunn (US 10128431 B1) do not disclose or teach those features of claim 2, either. Hascoet discloses a method of manufacturing a piezoelectric transducer with sintering by current (figs. 4-6; pars. 0054-0057). Dunn discloses a common prior art method, which does not include localized sintering and poling by electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729